

117 HR 5060 IH: To direct the Inspector General of the Department of Defense to conduct an investigation into the withdrawal of the United States armed forces from Afghanistan, and for other purposes.
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5060IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Gimenez (for himself, Ms. Salazar, Mr. Duncan, Mr. Buchanan, Mr. Cawthorn, Mr. Buck, Mr. Garbarino, Ms. Cheney, Mr. Feenstra, Mr. Crawford, Mr. Fulcher, and Mrs. Spartz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Inspector General of the Department of Defense to conduct an investigation into the withdrawal of the United States armed forces from Afghanistan, and for other purposes.1.Department of Defense Inspector General report on withdrawal of United States armed forces from Afghanistan(a)Investigation requiredThe Inspector General of the Department of Defense shall conduct a full investigation into the withdrawal of the United States armed forces from Afghanistan. Such investigation shall include an analysis of each of the following:(1)The extent to which, and the reasons why, United States humvees, helicopters, artillery, and drones ended up in the possession of the Taliban.(2)The extent to which Afghan forces in possession of United States equipment entered Iran with such equipment.(3)The effectiveness of the evacuation of United States and allied personnel from Afghanistan.(b)ReportNot later than 90 days after the date of the enactment of this Act, the Inspector General shall submit to Congress a report that includes the findings of the investigation conducted pursuant to subsection (a) and any recommendations of the Inspector General for legislative action.